ICJ_072_ReviewJudgment333UNAT_CARAT_NA_1984-09-13_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

APPLICATION FOR REVIEW
OF JUDGEMENT No. 333 OF THE UNITED
NATIONS ADMINISTRATIVE TRIBUNAL

(REQUEST FOR ADVISORY OPINION)

ORDER OF 13 SEPTEMBER 1984

1984

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

DEMANDE DE REFORMATION
DU JUGEMENT N° 333 DU TRIBUNAL
ADMINISTRATIF DES NATIONS UNIES

(REQUÊTE POUR AVIS CONSULTATIF)

ORDONNANCE DU 13 SEPTEMBRE 1984
Official citation :
Application for Review of Judgement No. 333 of
the United Nations Administrative Tribunal, Order
of 13 September 1984, I.CJ. Reports 1984, p. 212.

Mode officiel de citation :

Demande de réformation du jugement n° 333
du Tribunal administratif des Nations Unies, ordonnance
du 13 septembre 1984, C.I.T. Recueil 1984, p. 212.

 

Sales number S03
_No de vente :

 

 

 
212

INTERNATIONAL COURT OF JUSTICE

1984 YEAR 1984
13 September
General List
No. 72 13 September 1984

APPLICATION FOR REVIEW
OF JUDGEMENT No. 333 OF THE UNITED
NATIONS ADMINISTRATIVE TRIBUNAL

(REQUEST FOR ADVISORY OPINION)

ORDER

The President of the International Court of Justice,

Having regard to Article 66, paragraph 2, of the Statute of the
Court,

Whereas on 23 August 1984, the Committee on Applications for Review
of Judgements of the Administrative Tribunal of the United Nations
adopted the following decision :

“The Committee on Applications for Review of Administrative
Tribunal Judgements at the 4th meeting of its twenty-fourth session
on 23 August 1984 decided that there was a substantial basis, within
the meaning of Article 11 of the Statute of the Administrative Tri-
bunal, for the application for review of Administrative Tribunal
Judgement No. 333 delivered at Geneva on 8 June 1984.

Accordingly, the Committee on Applications for Review of Ad-
ministrative Tribunal Judgements requests an advisory opinion of
the International Court of Justice on the following questions:

“(D In its Judgement No. 333 of 8 June 1984 (AT/DEC/333), did
the United Nations Administrative Tribunal fail to exercise Juris-
diction vested in it by not responding to the question whether a
legal impediment existed to the further employment in the United
Nations of the Applicant after the expiry of his contract on 26 De-
cember 1983 ?
213 APPLICATION FOR REVIEW (ORDER 13 IX 84)

(2) Did the United Nations Administrative Tribunal, in the same
Judgement No. 333, err on questions of law relating to provisions of
the Charter of the United Nations ? ”

Whereas certified true copies of the English and French texts of the
aforesaid decision were transmitted to the Court by a letter from the
Secretary-General of the United Nations dated 28 August 1984 and filed in
the Registry on 10 September 1984 ;

Whereas the Secretary-General stated in that letter :

“as required by paragraph 2 of Article 11 of the Statute of the
Administrative Tribunal, I shall arrange to transmit any views that
Mr. Yakimetz, the person in respect of whom the Tribunal rendered
its Judgement No. 333, may wish to submit”,

Fixes 14 December 1984 as the time-limit within which written state-
ments may be submitted in accordance with Article 66, paragraph 2, of the
Statute of the Court ;

Reserves the subsequent procedure for further decision.

Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this thirteenth day of September one thou-
sand nine hundred and eighty-four.

(Signed) T. O. ELIAS,
President.

(Signed) Santiago TORRES BERNARDEZ,
Registrar.
